Judgment and order reversed on the law, with costs, and verdict of the jury reinstated. All concur, except Piper, J., who dissents and votes for affirmance on the ground that on the testimony of the plaintiff she was guilty of contributory negligence as matter of law. (Appeal from a judgment dismissing plaintiff’s complaint in a bus line negligence action after setting aside a verdict in favor of plaintiff. The order dismissed plaintiff’s complaint.) Present— Taylor, p. J., McCurn, Vaughan,-Kimball and Piper, JJ.